Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 31-March-2022, Applicant has submitted a set of Amendments to the claims on 26-May-2022 to address the 112(b), 112(f) and 101 issues raised in the Non-Final Office Action. A summary of the amendments follows.
Regarding independent claim 1, Applicant has stricken the phrase “that inputs a non return to zero (NRZ) signal of a known pattern as a test signal to a device under test W, receives a signal from the device under test compliant with the input of the test signal, and measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the signal received from the device under test and the test signal, the error rate measuring apparatus”,  and changed “comprising:” to now read as “comprising: a transceiver configured to input a non return to zero (NRZ) signal of a known pattern as a test signal to a device under test and to receive a signal from the device under test compliant with the input of the test signal; and a processor configured to:”. The phrase “an operation unit has been changed to read “. “the device under test” is now changed to “ a device under test”. “a data comparison unit that has been changed to “. The phrase “detects FEC Symbol Errors” has been changed to “detect[[s]] FEC Symbol Errors”. The phrase “and error counting means for counting the number of errors” has been changed to “. The phrase “detected by as the data comparison unit.” has been changed to now read as “result ; and determine whether a forward error correction (FEC) operation of the device under test is possible or not based on a comparison result of the signal received from the device under test and the test signal”.
Regarding independent claim 2, the amendments are directly analogous to the changes to claim 1, with minor grammatical differences.
Regarding dependent claims 3 and 4, both have had the phrase “a display unit changed to now read as “a display configured to display[[s]] an error rate”.
Regarding independent claims 5 and 6, the amendments are directly analogous to the changes to claims 1 and 2, with minor grammatical differences.
Regarding dependent claims 7 and 8, the phrase “error counting method for an error rate measuring apparatus” has been changed to now read as “error counting method for operating the .

Response to Arguments
In response to the Non-Final Office Action of 31-March-2022, Applicant has submitted a set of Amendments to the claims with Arguments and Remarks on 26-May-2022 [herein “arguments”].
In their first two arguments, Applicant notes the amendments to claims 1 – 4 in response to the 112(f) claim interpretation notice and the 112(b) rejections contained in the Non-Final Office Action stemming from the use of the phrase “device under test W” in claims 1, 5 and 6, and argues that the amendments cure these issues. Examiner has reviewed the changed claims and agrees with this conclusion; as a result the 112(f) interpretation and 112(b) rejections are withdrawn.
In their main argument, Applicant argues that the 35 U.S.C. 101 rejections of the Non-Final Office Action have been cured, because the amended claim language demonstrates integration of the abstract ideas of the invention into a practical application. In particular, Applicant states in summary that “(t)he features of amended claim 1 demonstrate that the alleged "abstract idea" has been integrated into these practical applications of determining whether a forward error correction (FEC) operation of the device under test is possible or not, so that it is possible to perform efficient debugging”. As a result, Applicant argued that the 101 rejections should be withdrawn, and that the rejections for all dependent claims should be withdrawn as well. Examiner reviewed the amended independent claims and concluded that the amendments moved the application closer to overcoming the 101 rejections, but further modification would be required to fully demonstrate integration into a practical application, since the claimed demonstration of “efficient debugging” was still not adequately reflected in the claim language.
As a result, an Examiner Initiated interview was held on 15-July-2022 to discuss further modification to the claims which could be used to bring the application into better condition for allowance. 



EXAMINER’S AMENDMENT
Examiner initiated an interview with Applicant’s representative on 15-July-2022 to discuss additional changes required to overcome the 35 U.S.C. 101 rejections of the Non-Final Office Action of 31-March-2022; the required changes were approved by Applicant on 25-July-2022 and are reflected in the Examiner’s Amendment which follows.
The application has been amended as follows:
1. 	(Currently Amended) An error rate measuring apparatus comprising:
	a transceiver configured to: 
		transmit a non return to zero (NRZ) signal of a known pattern as a test signal to a device under test; and [[to]] 
		receive, from the device under test, a signal outputted from the device under test compliant with [[the]] an input of the test signal; and
	a processor configured to: 
		set one Codeword length and one FEC Symbol length of the FEC according to a communication standard of a device under test;
		compare bit string data obtained by converting the signal received from the device under test with predetermined error data to detect errors of each one Codeword length, and detect FEC Symbol Errors of the bit string data at one FEC Symbol interval; 
		count the number of errors and the number of FEC Symbol Errors of each one Codeword length as the comparison result; [[and]]
		determine whether a forward error correction (FEC) operation of the device under test is possible or not based on a comparison result of the signal received from the device under test and the test signal; and
		output a determination result of whether or not the FEC operation of the device under test is possible on a display screen with the number of counted FEC Symbol Errors for performing debugging.

2. 	(Currently Amended) An error rate measuring apparatus comprising:
	a transceiver configured to: 
		transmit a non return to zero (NRZ) signal of a known pattern as a test signal to a device under test; and [[to]] 
		receive, from the device under test, a signal outputted from the device under test compliant with [[the]] an input of the test signal; and	
	a processor configured to: 
		set one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test;
		 divide symbol string data obtained by converting the signal received from the device under test into most significant bit (MSB) string data and least significant bit (LSB) string data;
		compare each of the most significant bit string data and the least significant bit string data with predetermined error data to detect most significant bit errors and least significant bit errors of each one Codeword length and detect FEC Symbol Errors of each of the most significant bit string data and the least significant bit string data at one FEC Symbol interval; 
		count the number of most significant bit errors and the number of least significant bit errors, and the number of FEC Symbol Errors as a comparison result; [[and]] 
		determine whether a forward error correction (FEC) operation of the device under test is possible or not based on the comparison result; and
		output a determination result of whether or not the FEC operation of the device under test is possible on a display screen with the number of counted FEC Symbol Errors for performing debugging.

3. 	(Currently Amended) The error rate measuring apparatus according to claim 1, wherein
	[[a]] the display screen is configured to display an error rate and an error count value based on a result of the counting.

4. 	(Currently Amended) The error rate measuring apparatus according to claim 2, wherein
	[[a]] the display screen is configured to display an error rate and an error count value based on a result of the counting.

5. 	(Currently Amended) An error counting method for operating an error rate measuring apparatus, the error counting method comprising:
	a step of transmitting a non return to zero (NRZ) signal of a known pattern as a test signal to a device under test; [[and]] 
	a step of receiving, from the device under test, a signal outputted from the device under test compliant with [[the]] an input of the test signal;
	a step of setting one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test;
	a step of comparing bit string data obtained by converting the signal received from the device under test with predetermined error data to detect errors of each one Codeword length, and detecting FEC Symbol Errors of the bit string data at one FEC Symbol interval; and
	a step of counting the number of detected errors and the number of detected FEC Symbol Errors of each one Codeword length as the comparison result; [[and]]
	a step of determining whether a forward error correction (FEC) operation of the device under test is possible or not based on a comparison result of the signal received from the device under test and the test signal; and
	a step of outputting a determination result of whether or not the FEC operation of the device under test is possible on a display screen with the number of counted FEC Symbol Errors for performing debugging.

6. 	(Currently Amended) An error counting method for operating an error rate measuring apparatus, the error counting method comprising:
	a step of transmitting a non return to zero (NRZ) signal of a known pattern as a test signal to a device under test and 
	a step of receiving, from the device under test, a signal outputted from the device under test compliant with [[the]] an input of the test signal;
	a step of setting one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test;
	a step of dividing symbol string data obtained by converting the signal received from the device under test into most significant bit (MSB) string data and least significant bit (LSB) string data;
	a step of comparing each of the divided most significant bit string data and least significant bit string data with predetermined error data to detect most significant bit errors and least significant bit errors of each one Codeword length, and detecting FEC Symbol Errors of each of the most significant bit string data and the least significant bit string data at one FEC Symbol interval; 
	a step of counting the number of detected most significant bit errors and the number of detected least significant bit errors, and the number of detected FEC Symbol Errors, as the comparison result; and
	a step of determining whether a forward error correction (FEC) operation of the device under test is possible or not based on a comparison result of the signal received from the device under test and the test signal; and
	a step of outputting a determination result of whether or not the FEC operation of the device under test is possible on a display screen with the number of counted FEC Symbol Errors for performing debugging.


REASONS FOR ALLOWANCE
Claims 1 – 8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The invention pertains to an error rate measuring apparatus that transmits a known pattern as a test signal to a device under test in order to measure whether or not a forward error correction (FEC) operation of the device under test is possible, and an error counting method for such a device.
Regarding claim 1, the prior art of record does not teach the limitations transmit a non return to zero (NRZ) signal of a known pattern as a test signal to a device under test; and receive, from the device under test, a signal outputted from the device under test compliant with an input of the test signal.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claim which depends from claim 1 (claim 3) is also allowable.
Independent claims 2, 5 and 6 contain essentially the same limitation as described above for claim 1; hence they are also allowable, and their dependent claims (4, 7 and 8 respectively) are also allowable.
In summary, claims 1 – 8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111